Exhibit 10.2

 

AGREEMENT AND GENERAL RELEASE

 

This Agreement and General Release (this “Agreement”) is made and entered into
by and between Daniel P. Grotto (the “Employee”), West Suburban Bancorp, Inc.
(the “Company”) and West Suburban Bank (the “Bank”).  This Agreement shall be
effective on the date following the revocation period set forth in Section 10
below, which period shall commence on the date this Agreement is signed by
Employee, which shall be evidenced by the date appearing after Employee’s
signature on the last page of this Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 


SECTION 1.                                          RECOGNITION PAYMENT.

 


(A)                                  RECOGNITION PAYMENT.  IN CONSIDERATION FOR
THE PROMISES MADE IN THIS AGREEMENT, THE BANK AGREES TO PAY EMPLOYEE A
RECOGNITION PAYMENT IN THE GROSS AMOUNT OF ONE HUNDRED THOUSAND DOLLARS
($100,000.00), PAYABLE IN ONE LUMP SUM ON THE FIRST PAYROLL DATE AS IS
ADMINISTRATIVELY PRACTICABLE FOLLOWING THE EFFECTIVE DATE (AS DEFINED IN
SECTION 10 BELOW). THE AMOUNT PAID HEREUNDER SHALL BE SUBJECT TO ALL APPLICABLE
REPORTING AND WITHHOLDING AS REQUIRED BY LAW AND TO ANY OTHER APPLICABLE PAYROLL
DEDUCTIONS.


 


(B)                                  ACKNOWLEDGEMENT OF NON-ENTITLEMENT. 
EMPLOYEE EXPRESSLY AGREES, UNDERSTANDS AND ACKNOWLEDGES THAT THE PAYMENT
PROVIDED EMPLOYEE UNDER SUBSECTION (A) ABOVE CONSTITUTES AMOUNTS IN EXCESS OF
THAT TO WHICH A SEPARATED EMPLOYEE OF THE BANK WOULD BE ENTITLED TO RECEIVE
WITHOUT ENTERING INTO THIS AGREEMENT, AND THAT THE ABOVE RECOGNITION PAYMENT IS
BEING PROVIDED BY THE BANK TO EMPLOYEE AS CONSIDERATION FOR EMPLOYEE’S ENTERING
INTO THIS AGREEMENT, INCLUDING THE RELEASE OF CLAIMS AND WAIVER OF RIGHTS
PROVIDED FOR IN SECTION 2.


 


SECTION 2.                                          TERMINATION OF EMPLOYMENT
AGREEMENT AND ACKNOWLEDGMENTS RELATED THERETO.  THE COMPANY AND EMPLOYEE HEREBY
TERMINATE THE RESTATED EMPLOYMENT AGREEMENT BY AND BETWEEN EMPLOYEE AND THE
COMPANY DATED DECEMBER 31, 2008 (THE “EMPLOYMENT AGREEMENT”).  EMPLOYEE AND THE
COMPANY HEREBY ACKNOWLEDGE AND AGREE THAT THE FOLLOWING PAYMENTS AND BENEFITS,
SUBJECT TO ALL APPLICABLE REPORTING AND WITHHOLDING AS REQUIRED BY LAW AND TO
ANY OTHER APPLICABLE PAYROLL DEDUCTIONS, SHALL BE MADE IN CONNECTION WITH THE
TERMINATION OF THE EMPLOYMENT AGREEMENT AND IN FULL SATISFACTION OF THE
COMPANY’S AND THE BANK’S OBLIGATIONS UNDER THE EMPLOYMENT AGREEMENT:


 


(A)                                  PAYMENT TO EMPLOYEE OF $535,837.95 PAYABLE
UPON THE EXECUTION OF THIS AGREEMENT.


 


(B)                                  CONTRIBUTION TO THE WEST SUBURBAN
BANCORP, INC. DIRECTORS AND SENIOR MANAGEMENT DEFERRED COMPENSATION PLAN OF
$50,000.00, TO BE CONTRIBUTED ON JANUARY 31, 2010.


 


(C)                                  PAYMENT OF EMPLOYEE’S MONTHLY GROUP HEALTH
AND DENTAL INSURANCE COBRA PREMIUMS LESS EMPLOYEE’S PORTION OF THE MONTHLY
PREMIUMS FOR EIGHTEEN (18) MONTHS (THIS REQUIRES EMPLOYEE TO MAKE THE COBRA
ELECTIONS AND PAY THE EMPLOYEE PORTIONS).

 

--------------------------------------------------------------------------------


 


(D)                                  PAYMENT OF THE PREMIUMS FOR EMPLOYEE’S
LONG-TERM CARE INSURANCE THROUGH DECEMBER 31, 2011.


 


(E)                                  THE AMENDED AND RESTATED LIFE INSURANCE
AGREEMENT BETWEEN EMPLOYEE AND THE COMPANY EFFECTIVE MARCH 8, 2004 SHALL REMAIN
IN EFFECT THROUGH DECEMBER 31, 2011.


 


(F)                                    THE AMOUNT NECESSARY TO SATISFY
EMPLOYEE’S SAFE HARBOR CONTRIBUTION OF 3% BASED ON EMPLOYEE’S COMPENSATION
EARNED THROUGH DECEMBER 4, 2009 UNDER THE WEST SUBURBAN BANK 401(K) PROFIT
SHARING PLAN FOR THE 2009 PLAN YEAR, WHICH AMOUNT WILL BE PAID TO THE
401(K) PLAN AT THE TIME THE SAFE HARBOR CONTRIBUTION IS MADE FOR ALL EMPLOYEES.


 


SECTION 3.                                          EMPLOYEE RELEASE OF CLAIMS
AND WAIVER OF RIGHTS.  EMPLOYEE, ON EMPLOYEE’S OWN BEHALF AND THAT OF EMPLOYEE’S
HEIRS, ATTORNEYS, ADMINISTRATORS, ASSIGNS AND ANY OTHER PERSON OR ENTITY THAT
HAS OR MAY CLAIM TO HAVE ANY RIGHT, TITLE OR INTEREST IN ANY EMPLOYEE RELEASED
CLAIMS (AS SUCH TERM IS DEFINED BELOW) (COLLECTIVELY, THE “EMPLOYEE RELEASORS”)
KNOWINGLY AND VOLUNTARILY WAIVES, AND FULLY RELEASES THE COMPANY, THE BANK, AND
ITS AND THEIR PAST AND CURRENT PREDECESSORS, SUCCESSORS, PARENTS, SUBSIDIARIES,
ATTORNEYS, AND EMPLOYEE RETIREMENT AND WELFARE BENEFIT PLANS, AND ASSIGNS, AND
ITS AND THEIR CURRENT, AND FUTURE DIRECTORS, OFFICERS, TRUSTEES, EMPLOYEES, AND
ATTORNEYS, WHETHER IN THEIR INDIVIDUAL OR OFFICIAL CAPACITIES, AND THE PAST AND
CURRENT TRUSTEES OR ADMINISTRATORS OF ANY RETIREMENT OR OTHER BENEFIT PLAN
APPLICABLE TO THE EMPLOYEES, IN THEIR OFFICIAL AND INDIVIDUAL CAPACITIES
(COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL CLAIMS OR CAUSES OF
ACTION ARISING OUT OF OR IN CONNECTION WITH EMPLOYEE’S EMPLOYMENT.  EMPLOYEE
RELEASED CLAIMS INCLUDE, BUT ARE NOT LIMITED TO:


 


·                  ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION, CHARGES,
LIABILITIES, DEMANDS, CONTROVERSIES OF ANY KIND AND DESCRIPTION, AND ALL OTHER
LIABILITIES OF WHATEVER NATURE, AND WHETHER AT COMMON LAW, STATUTE, LAW OR
EQUITY OR OTHERWISE, WHICH THE RELEASORS NOW HAVE, WHETHER KNOWN OR UNKNOWN,
FIXED OR CONTINGENT, CLAIMED OR UNCLAIMED, SUSPECTED OR UNSUSPECTED, FILED OR
NOT FILED, WHETHER PAST OR CURRENTLY EXISTING, WHETHER ARISING OUT OF AGREEMENT
OR IMPOSED BY LAW OR OTHERWISE, AND WHETHER DAMAGE HAS YET RESULTED FROM LAW OR
OTHERWISE;


 


·                  ANY AND ALL CLAIMS, DEMANDS, ACTIONS, OR LIABILITIES BASED
UPON, RELATED TO OR ARISING UNDER THE RELEASED PARTIES’ POLICIES AND PROCEDURES,
WHETHER FORMAL OR INFORMAL, OR ASSERTING THE RELEASED PARTIES HAS VIOLATED THE
BANK’S OR THE COMPANY’S POLICIES, HANDBOOKS, OR MANUALS;


 


·                  ANY AND ALL CLAIMS, DEMANDS, ACTIONS, OR LIABILITIES BASED
UPON, RELATED TO OR ARISING UNDER ANY STATUTORY OR CONTRACTUAL RIGHT OF PAYMENT
OR ANY CLAIM FOR RELIEF ON THE BASIS OF ANY ALLEGED TORT OR BREACH OF CONTRACT
UNDER THE COMMON LAW OF THE STATE OF ILLINOIS OR ANY OTHER STATE INCLUDING, BUT
NOT LIMITED TO, DEFAMATION, INTENTIONAL OR NEGLIGENT INFLICTION OF EMOTIONAL
DISTRESS, BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING, PROMISSORY
ESTOPPEL, AND/OR NEGLIGENCE;


 


·                  ANY AND ALL CLAIMS, DEMANDS, ACTIONS, OR LIABILITIES
ASSERTING THE RELEASED PARTIES ARE IN ANY WAY OBLIGATED OR RESPONSIBLE FOR ANY
REASON TO PAY EMPLOYEE DAMAGES,

 

2

--------------------------------------------------------------------------------


 


EXPENSES, LITIGATION COSTS (INCLUDING ATTORNEYS’ FEES), BACK PAY, FRONT PAY,
COMPENSATORY DAMAGES, PUNITIVE DAMAGES, AND/OR INTEREST; AND


 


·                  ALL CLAIMS, DEMANDS, ACTIONS, OR LIABILITIES BASED IN WHOLE
OR IN PART ON CLAIMS OF DISCRIMINATION, HARASSMENT, OR RETALIATION ON THE BASIS
OF AGE, NATIONAL ORIGIN, ANCESTRY, RACE, RELIGION, SEX, SEXUAL HARASSMENT,
SEXUAL ORIENTATION, DISABILITY OR MEDICAL CONDITION, OR ANY ALLEGED EXERCISE OF
A LEGALLY PROTECTED RIGHT.


 


RELEASED CLAIMS INCLUDE ALL CLAIMS, RIGHTS AND CAUSES OF ACTION EMPLOYEE HAS OR
MAY HAVE UNDER ALL CONTRACT, COMMON LAW, FEDERAL, STATE OR LOCAL STATUTE,
ORDINANCE, REGULATION, RULES OR ORDERS, INCLUDING, BUT NOT LIMITED TO, ANY
CLAIM, RIGHT OR CAUSES OF ACTION BASED ON THE UNITED STATES OR STATE OF ILLINOIS
CONSTITUTIONS; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED BY THE OLDER WORKERS BENEFIT
PROTECTION ACT; THE CIVIL RIGHTS ACT OF 1991; 42 U.S.C. §1981; THE ILLINOIS
HUMAN RIGHTS ACT, AS AMENDED; THE ILLINOIS PERSONNEL RECORD REVIEW ACT, AS
AMENDED; THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED; THE
AMERICANS WITH DISABILITIES ACT; EXECUTIVE ORDER 11246; AND THE FAMILY AND
MEDICAL LEAVE ACT.


 


SECTION 4.                                          EMPLOYEE EXCLUDED CLAIMS. 
EXCLUDED FROM THE EMPLOYEE RELEASE OF CLAIMS AND WAIVER OF RIGHTS SET FORTH IN
SECTION 3 ABOVE ARE ANY CLAIMS OR RIGHTS WHICH CANNOT BE WAIVED BY LAW,
INCLUDING (1) ANY CLAIMS RELATED TO THE PAYMENT OF ACCRUED AND UNUSED VACATION
PAY, WHICH EMPLOYEE REPRESENTS AND AGREES TOTALS 10.5 VACATION DAYS, (2) ANY
CLAIMS FOR BENEFITS UNDER THE TAX-QUALIFIED RETIREMENT PLANS IN WHICH EMPLOYEE
PARTICIPATED, ALL OF WHICH SHALL BE PAID ACCORDING TO THE TERMS OF THE
APPLICABLE PLAN OR (3) ANY CLAIM CHALLENGING THE ENFORCEABILITY OF THIS
AGREEMENT; (4) EMPLOYEE’S RIGHT TO FILE A CHARGE WITH AN ADMINISTRATIVE AGENCY
OR PARTICIPATE IN ANY AGENCY INVESTIGATION, PROVIDED, HOWEVER, THAT EMPLOYEE IS
WAIVING THE RIGHT TO RECOVER ANY MONEY IN CONNECTION WITH A CHARGE OR
INVESTIGATION CONCERNING THE CLAIMS THAT ARE LAWFULLY RELEASED IN SECTION 3, AND
THE RIGHT TO RECOVER ANY MONEY IN CONNECTION WITH A CHARGE FILED BY ANY OTHER
INDIVIDUAL OR BY THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR ANY OTHER
FEDERAL OR STATE AGENCY.


 


SECTION 5.                                          COVENANT NOT TO SUE.  A
“COVENANT NOT TO SUE” IS A LEGAL TERM AND IS NOT THE SAME THING AS A RELEASE OF
CLAIMS OR WAIVER OF RIGHTS AS SET FORTH IN SECTION 3.  A COVENANT NOT TO SUE
MEANS THAT EMPLOYEE AGREES NOT TO FILE A LAWSUIT.  EMPLOYEE AGREES NOT TO SUE OR
TO FILE ANY ACTIONS AGAINST THE COMPANY, THE BANK OR ANY OF THE RELEASED PARTIES
WITH RESPECT TO ANY CLAIMS THAT EMPLOYEE MAY HAVE UP TO AND INCLUDING THE DATE
OF EMPLOYEE’S SIGNING OF THIS AGREEMENT, INCLUDING ANY CLAIMS UNDER THE
EMPLOYMENT AGREEMENT.  EMPLOYEE REPRESENTS AND WARRANTS THAT EMPLOYEE HAS NOT
FILED ANY CLAIM, DEMAND, ACTION OR CHARGE TO DATE AGAINST ANY RELEASED PARTY. 
EVEN THOUGH EMPLOYEE HAS SIGNED THIS AGREEMENT AND THIS COVENANT NOT TO SUE,
EMPLOYEE MAY BRING A CLAIM AGAINST THE COMPANY OR THE BANK TO ENFORCE THIS
AGREEMENT OR TO CHALLENGE THE VALIDITY OF THIS AGREEMENT UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT.


 


SECTION 6.                                          COMPANY RELEASE OF CLAIMS
AND WAIVER OF RIGHTS.  THE COMPANY, ON ITS OWN BEHALF AND THAT OF ITS AFFILIATES
AND SUBSIDIARIES AND ANY OTHER PERSON OR ENTITY THAT HAS OR MAY CLAIM TO HAVE
ANY RIGHT, TITLE OR INTEREST IN ANY COMPANY RELEASED CLAIMS (AS DEFINED BELOW)
KNOWINGLY AND VOLUNTARILY WAIVES AND FULLY RELEASES THE EMPLOYEE FROM ANY AND
ALL

 

3

--------------------------------------------------------------------------------


 


CLAIMS OR CAUSES OF ACTION ARISING OUT OF OR IN CONNECTION WITH EMPLOYEE’S
EMPLOYMENT.  COMPANY RELEASED CLAIMS INCLUDE, BUT ARE NOT LIMITED TO:


 


·                  ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION, CHARGES,
LIABILITIES, DEMANDS, CONTROVERSIES OF ANY KIND AND DESCRIPTION, AND ALL OTHER
LIABILITIES OF WHATEVER NATURE, AND WHETHER AT COMMON LAW, STATUTE, LAW OR
EQUITY OR OTHERWISE, WHICH THE COMPANY RELEASORS NOW HAVE, WHETHER KNOWN OR
UNKNOWN, FIXED OR CONTINGENT, CLAIMED OR UNCLAIMED, SUSPECTED OR UNSUSPECTED,
FILED OR NOT FILED, WHETHER PAST OR CURRENTLY EXISTING, WHETHER ARISING OUT OF
AGREEMENT OR IMPOSED BY LAW OR OTHERWISE, AND WHETHER DAMAGE HAS YET RESULTED
FROM LAW OR OTHERWISE;


 


·                  ANY AND ALL CLAIMS, DEMANDS, ACTIONS, OR LIABILITIES BASED
UPON, RELATED TO OR ARISING UNDER ANY STATUTORY OR CONTRACTUAL RIGHT OF PAYMENT
OR ANY CLAIM FOR RELIEF ON THE BASIS OF ANY ALLEGED TORT OR BREACH OF CONTRACT
UNDER THE COMMON LAW OF THE STATE OF ILLINOIS OR ANY OTHER STATE INCLUDING, BUT
NOT LIMITED TO, DEFAMATION, INTENTIONAL OR NEGLIGENT INFLICTION OF EMOTIONAL
DISTRESS, BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING, PROMISSORY
ESTOPPEL, AND/OR NEGLIGENCE;


 


SECTION 7.                                          COMPANY EXCLUDED CLAIMS. 
EXCLUDED FROM THE COMPANY RELEASE OF CLAIMS AND WAIVER OF RIGHTS SET FORTH IN
SECTION 6 ABOVE ARE ANY CLAIMS OR RIGHTS (A) THAT ARISE UNDER THIS AGREEMENT,
(B) RELATED TO ANY MATERIAL ACT OR OMISSION OF EMPLOYEE DONE IN CONTRAVENTION OF
A DIRECTION GIVEN BY THE BANK OR THE COMPANY, AND (C) ANY ACTS OF CRIMINAL
WRONGDOING OR FRAUD BY EMPLOYEE IN CONNECTION WITH HIS EMPLOYMENT AT, OR
RELATIONSHIP WITH THE COMPANY OR THE BANK.


 


SECTION 8.                                          UNEMPLOYMENT.  EMPLOYEE
AGREES THAT, IF EMPLOYEE APPLIES FOR UNEMPLOYMENT COMPENSATION UNDER THE
ILLINOIS UNEMPLOYMENT INSURANCE LAW OR ANY OTHER STATE OR FEDERAL UNEMPLOYMENT
COMPENSATION LAW AT ANY TIME PRIOR TO DECEMBER 31, 2011 WITH RESPECT TO
EMPLOYEE’S EMPLOYMENT WITH THE BANK OR IF THE BANK MAY BE DEEMED TO BE THE LAST
CHARGEABLE EMPLOYER, AS DEFINED UNDER THE ILLINOIS UNEMPLOYMENT INSURANCE ACT,
AS AMENDED (OR SUCH SIMILAR TERM UNDER ANY OTHER STATE OR FEDERAL UNEMPLOYMENT
COMPENSATION LAW), THEN IN SUCH EVENT EMPLOYEE SHALL (I) IMMEDIATELY REPAY ALL
PAYMENTS MADE TO EMPLOYEE UNDER SECTION 2 AND SECTION 3; AND (II) FORFEIT
ENTITLEMENT TO ANY PAYMENTS OR BENEFITS YET OUTSTANDING UNDER SECTION 2 AND
SECTION 3.


 


SECTION 9.                                          COOPERATION.  FOR A PERIOD
OF FIVE (5) YEARS FOLLOWING THE EFFECTIVE DATE, EMPLOYEE AGREES TO COOPERATE AT
THE REQUEST OF THE COMPANY OR THE BANK IN THE DEFENSE OR PROSECUTION OF ANY
LAWSUITS OR CLAIMS OR REGULATORY EXAMS OR INVESTIGATIONS IN WHICH ANY OF THE
RELEASED PARTIES MAY BE OR BECOME INVOLVED WHICH RELATE TO MATTERS OCCURRING
WHILE EMPLOYED BY THE COMPANY OR THE BANK AND CONCERNING WHICH EMPLOYEE MAY HAVE
RELEVANT INFORMATION.  “COOPERATE” DOES NOT MEAN THAT EMPLOYEE MUST PROVIDE
INFORMATION THAT IS FAVORABLE TO THE COMPANY, THE BANK OR ANY OF THE RELEASED
PARTIES; IT MEANS ONLY THAT EMPLOYEE WILL PROVIDE INFORMATION WITHIN EMPLOYEE’S
KNOWLEDGE AND POSSESSION RELEVANT TO THE ISSUES AT HAND UPON REQUEST OF THE
COMPANY OR THE BANK, INCLUDING BUT NOT LIMITED TO MAKING HIMSELF AVAILABLE TO
THE COMPANY OR THE BANK UPON REASONABLE NOTICE FOR INTERVIEWS AND FACTUAL
INVESTIGATIONS; VOLUNTEERING TO THE COMPANY OR THE BANK PERTINENT INFORMATION;
AND TURNING OVER ALL RELEVANT DOCUMENTS WHICH ARE OR MAY COME INTO EMPLOYEE’S
POSSESSION AND AT TIMES AND PLACES

 

4

--------------------------------------------------------------------------------


 


REASONABLY CONVENIENT TO EMPLOYEE.  THE COMPANY AGREES TO REIMBURSE EMPLOYEE FOR
ANY REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY EMPLOYEE AT THE REQUEST OF THE
COMPANY IN COMPLYING WITH EMPLOYEE’S OBLIGATIONS UNDER THIS SECTION 9, SUBJECT
TO APPROPRIATE DOCUMENTATION.


 


SECTION 10.                                   REPRESENTATIONS BY EMPLOYEE. 
EMPLOYEE WARRANTS THAT EMPLOYEE IS LEGALLY COMPETENT TO EXECUTE THIS AGREEMENT
AND THAT EMPLOYEE HAS NOT RELIED ON ANY STATEMENTS OR EXPLANATIONS MADE BY THE
BANK, ITS EMPLOYEES OR ITS ATTORNEY.  MOREOVER, EMPLOYEE HEREBY ACKNOWLEDGES
THAT:

 


(A)                                  EMPLOYEE HAS BEEN AFFORDED THE OPPORTUNITY
TO BE ADVISED BY LEGAL COUNSEL REGARDING THE TERMS OF THIS AGREEMENT, INCLUDING
THE RELEASE OF ALL CLAIMS AND WAIVER OF RIGHTS SET FORTH IN SECTION 3;


 


(B)                                  EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS
BEEN OFFERED AT LEAST TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT.  AFTER
HAVING BEEN SO ADVISED, AND WITHOUT COERCION OF ANY KIND, EMPLOYEE FREELY,
KNOWINGLY, AND VOLUNTARILY ENTERS INTO THIS AGREEMENT; AND


 


(C)                                  EMPLOYEE FURTHER ACKNOWLEDGES THAT EMPLOYEE
MAY REVOKE THIS AGREEMENT WITHIN SEVEN (7) DAYS AFTER EXECUTION AND FURTHER
UNDERSTANDS THAT THIS AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
SEVEN (7) DAYS AFTER EXECUTION (THE “EFFECTIVE DATE”).


 

This Agreement shall be null, void and of no effect if so revoked.  Any
revocation must be in writing and directed to:

 

West Suburban Bank

Attention:  Duane G. Debs

2800 South Finley Road

Downers Grove, Illinois  60515

 

If sent by mail, any revocation must be postmarked within the 7-day period and
sent by certified mail, return receipt requested.

 


SECTION 11.                                   NO ADMISSIONS.  THIS AGREEMENT AND
THE PAYMENTS AND BENEFITS PROVIDED HEREUNDER ARE NOT ADMISSIONS THAT THE
COMPANY, THE BANK OR ANY OF ITS OR THEIR OFFICERS, DIRECTORS OR EMPLOYEES HAS
TAKEN ANY IMPROPER OR UNLAWFUL ACTION AGAINST OR THAT IMPACT EMPLOYEE.  THE
COMPANY AND THE BANK EXPRESSLY DENY THAT ANY SUCH ACTS OR OMISSIONS OCCURRED. 
EMPLOYEE FURTHER AGREES THAT THIS AGREEMENT SHALL NOT BE ADMISSIBLE IN ANY
PROCEEDING AS EVIDENCE OF IMPROPER OR UNLAWFUL ACTS OR OMISSIONS BY THE BANK OR
THE COMPANY OR ANY OF ITS OR THEIR OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS.


 


SECTION 12.                                   NON-WAIVER.  THE COMPANY OR THE
BANK’S WAIVER OF A BREACH OF THIS AGREEMENT BY EMPLOYEE SHALL NOT BE CONSTRUED
OR OPERATE AS A WAIVER OF ANY SUBSEQUENT BREACH BY EMPLOYEE OF THE SAME OR OF
ANY OTHER PROVISION OF THIS AGREEMENT.


 


SECTION 13.                                   ENTIRE AGREEMENT.  THIS AGREEMENT
SETS FORTH THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY AND THE BANK AND SHALL BE FINAL AND BINDING AS TO
ALL CLAIMS THAT HAVE BEEN OR COULD HAVE BEEN ADVANCED ON BEHALF OF

 

5

--------------------------------------------------------------------------------


 


EMPLOYEE PURSUANT TO ANY CLAIM ARISING OUT OF OR IN ANY WAY RELATED TO
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY AND THE BANK AND THE TERMINATION OF THAT
EMPLOYMENT.  NOTWITHSTANDING SECTION 9(F) OF THE EMPLOYMENT AGREEMENT, THE
PARTIES HERETO AGREE THAT SECTION 4 (CONFIDENTIALITY AND LOYALTY) TO THE EXTENT
OF THE CONTINUING OBLIGATIONS SET FORTH IN SUCH SECTION 4, SECTION 7 (INTEREST
IN ASSETS), SECTION 8 (INDEMNIFICATION), SECTION 9(D) (ARBITRATION) AND
SECTION 9(I) (INTERNAL REVENUE CODE SECTION 409A) OF THE EMPLOYMENT AGREEMENT
SHALL SURVIVE THE TERMINATION OF THE EMPLOYMENT AGREEMENT AND THIS AGREEMENT
SHALL CONSTITUTE AN AMENDMENT AND MODIFICATION OF THE EMPLOYMENT AGREEMENT
PURSUANT TO SECTION 9(B) OF THE EMPLOYMENT AGREEMENT.


 


SECTION 14.                                   COUNTERPARTS.  THIS AGREEMENT MAY
BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  FACSIMILE TRANSMISSION OF ANY EXECUTED ORIGINAL DOCUMENT SHALL BE
DEEMED TO BE THE SAME AS THE DELIVERY OF THE EXECUTED ORIGINAL.


 


SECTION 15.                                   EMPLOYEE DECLARATION.  EMPLOYEE
DECLARES THE TERMS OF THIS AGREEMENT AND GENERAL RELEASE HAVE BEEN COMPLETELY
READ, ARE FULLY UNDERSTOOD AND ARE VOLUNTARILY ACCEPTED AFTER COMPLETE
CONSIDERATION OF ALL FACTS AND LEGAL CLAIMS.


 

IN WITNESS WHEREOF, the undersigned have set their hands the day and year set
forth below their respective signatures.

 

West Suburban Bancorp, Inc.

 

Daniel P. Grotto

 

 

 

 

 

 

By:

/s/ Duane G. Debs

 

/s/ Daniel P. Grotto

Title:

President and CFO

 

 

 

 

 

 

Date:

December 4, 2009

 

Date:

December 4, 2009

 

 

 

 

 

 

West Suburban Bank

 

 

 

 

 

 

 

 

By:

/s/ Duane G. Debs

 

 

Title:

Senior Vice President, Comptroller

 

 

 

 

 

 

Date:

December 4, 2009

 

 

 

6

--------------------------------------------------------------------------------